1DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to because of the following informalities:  Claim 17, line 3 “from drainage” should read --drainage--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As regards claim 14, it is unclear to the Office if applicant is claiming that the peripheral lip is composed of the compressive wound dressing or the same compressive wound dressing material.
As regards claim 16, the recitation of “a peripheral rim of said compressive dressing module” in line 30 is confusing since it is unclear if “a peripheral rim” an additional rim or the same peripheral rim recited in line 9.
As regards claim 20, it is unclear to the Office if applicant is claiming that the peripheral lip is composed of the compressive wound dressing or the same compressive wound dressing material.
The remaining claims 17-19 are necessarily rejected by virtue of their dependence on a rejected base claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 6-9 and 11-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, and 5-12 of U.S. Patent No. 10,695,237 (“the ‘237 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed features recited in the instant claims can be found in the patented claims.
As regards claim 1, see claim 1, lines 1-18 of the ‘237 patent which discloses  a surgical pin compressive wound dressing stabilizing device, comprising: an upstanding body comprising: an upright post having an annular wall defining a longitudinal passageway through said upright post being open at opposite ends of said longitudinal passageway, and a bottom base connected to and extending outwardly from a lower portion of said upright post such that said upright post is centrally disposed relative to and extends upwardly above said bottom base, said bottom base defining a central cavity open at a bottom of said upstanding body that surrounds and communicates with said longitudinal passageway of said upright post and is recessed into said bottom base for mating with an upper portion of a compressive wound dressing module receivable into said central cavity.
As regards claim 3, see claim 1, lines 25-31of the ‘237 patent which discloses the surgical pin compressive wound dressing stabilizing device according to claim 1 wherein said bottom base also defines a lower outer annular surface surrounding said central cavity for engaging a peripheral rib on the compressive wound dressing module to enable application of an equal distribution of a downward compressive pressure by said upstanding body upon the compressive wound dressing module.
As regards claim 6, claim 5 of the ‘237 patent recites, a drainage port on said bottom base in communication with said central cavity of said bottom base to allow drainage from the wound site through said central cavity.  Claim 5 of the ‘237 patent fails to recite “optionally allow drainage”.  It would have been obvious to one having ordinary skill in the art to know that drainage is optional since all wounds do not require 
As regards claim 7, see claim 6 of the ‘237 patent which recites a cap for closing said drainage port adapted to be removed from and placed upon said drainage port.  It would have been obvious to one of ordinary skill in the art that the surgical pin compressive wound dressing stabilizing device further comprises a distal end having a cap that is removable for opening said drainage port. 
As regards claim 8, see claim 6 of the ‘237 patent which recites a cap for closing said drainage port adapted to be removed from and placed upon said drainage port.    It would have been obvious to one having ordinary skill in the art to permanently remove the cap in order to open the drainage port for removal of wound exudate.
As regards claim 9, see claim 7 of the ‘237 patent which discloses a surgical pin compressive wound dressing stabilizing device according to claim 1, wherein said central cavity of said bottom base is defined by a lower inner annular surface and a lower intermediate annular surface extending between and interconnecting a lower outer annular surface, said lower inner annular surface being recessed into said bottom base relative to an outer annular surface.
As regards claim 11, see claim 8 of the ‘237 patent which discloses the surgical pin compressive wound dressing stabilizing device according to claim 9 wherein said lower intermediate annular surface is arcuate in configuration.
As regards claim 12, see claim 9 of the ‘237 patent which discloses a surgical pin compressive wound dressing module, comprising: a main body composed of a compressive wound dressing, said main body having upper and lower surfaces spaced 
As regards claim 13, see claim 10 of the ‘237 patent which discloses the surgical pin compressive wound dressing module according to claim 12 wherein said main body of said module is composed of a compressive wound dressing made of a sponge material.
As regards claim 14, see claim 11 of the ‘237 patent which discloses the surgical pin compressive wound dressing module according to claim 12, wherein said peripheral rib is composed of the same compressive wound dressing as said main body.
As regards claim 15, see claim 12 of the ‘237 patent which discloses surgical pin compressive wound dressing module according to claim 12, wherein said peripheral rib .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,915,694 (“Yamamoto et al.”).
As regards claim 1, Yamamoto et al. discloses an antimicrobial wound dressing and skin fixator for percutaneous conduits that discloses Applicant’s presently claimed invention.  More specifically, Yamamoto et al. a wound dressing that is capable of performing as a surgical pin compressive wound dressing stabilizing device (10), comprising: an upstanding body comprising: an upright post (constituted by collar 13) having an annular wall defining a longitudinal passageway through said upright post being open at opposite ends of said longitudinal passageway (see Fig. 1), and a bottom 
As regards claim 2, Yamamoto et al. discloses the surgical pin compressive wound dressing stabilizing device according to claim 1, wherein said upright post and said bottom base have a vertical slit (radial slit 15) to enable the stabilizing device constructed and arranged to deform said upstanding body to be placed about a surgical pin projecting above a wound site with the surgical pin disposed through said longitudinal passageway and central cavity.
As regards claim 3, Yamamoto et al. discloses the surgical pin compressive wound dressing stabilizing device according to claim 1, wherein said bottom base also defines a lower outer annular surface (see Fig. 2 which discloses a lower outer annular surface capable of surrounding said central cavity) for engaging (and fully capable of engaging) a peripheral rib on the compressive wound dressing module to enable application of an equal distribution of a downward compressive pressure by said upstanding body upon the compressive wound dressing module.

Allowable Subject Matter
Claims 4, 5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of Yamamoto et al. fails to teach or fairly suggest to one of ordinary skill in the art, a surgical in compressive wound dressing stabilizing device comprising an upright post having a first reciprocating threading (see claim 4) or the surgical pin compressive wound dressing stabilizing device according to claim 4 further comprising a stabilizing screw with a second reciprocating threading, wherein said stabilizing screw is rotatably securable with said upright post about first and second reciprocating threading for securing said upstanding body at a desired location along the surgical pin (see claim 5) or the surgical pin compressive wound dressing stabilizing device according to claim 5, wherein said stabilizing screw further includes a first distal edge and a second distal edge with an associated vertical gap there between for providing a space for urging the stabilizing screw about the surgical pin (see claim 10). 

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in that it discloses device which can be used with a surgical pin.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796. The examiner can normally be reached Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM M LEWIS/Primary Examiner, Art Unit 3786